Case: 14-12983    Date Filed: 03/18/2015   Page: 1 of 4


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-12983
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 1:09-cr-00237-SCJ-LTW-1



UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                  versus

STEVEN L. JACKSON,

                                                        Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (March 18, 2015)

Before MARCUS, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Steven L. Jackson challenges his 294-month sentence as substantively

unreasonable under 18 U.S.C. § 3553 because, even though the sentence imposed
                Case: 14-12983       Date Filed: 03/18/2015       Page: 2 of 4


was within the advisory sentencing guidelines range, the district court placed

undue emphasis on his criminal history. Mr. Jackson pled guilty to one count of

bank robbery, in violation of 18 U.S.C. §§ 2113(a), (d), and one count of

brandishing a firearm during a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A)(ii). The district court sentenced Mr. Jackson to 210 months on the

bank robbery count and 84 months on the brandishing a firearm count with the

sentences to run consecutively. 1 For purposes of the guidelines calculations for the

bank robbery count, Mr. Jackson was classified as a career offender under U.S.

Sentencing Guidelines Manual § 4B1.1(b)(2), which increased the offense level

and suggested sentence range under the guidelines.

       Mr. Jackson challenges the substantive reasonableness of his sentence for

the first time on appeal. Ordinarily, we review the reasonableness of a sentence for

an abuse of discretion. United States v. Docampo, 573 F.3d 1091, 1096 (11th Cir.

2009). Nonetheless, the government urges that we should apply a plain error

standard because Mr. Jackson did not challenge the substantive reasonableness of

his sentence in the district court. To support its position, the government cites

cases holding that plain error review applies when a defendant challenges the

procedural reasonableness of the sentence for the first time on appeal. See United

States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). However, the

1
 On the brandishing a firearm count, federal law mandated that the district court impose a
consecutive sentence of “not less than 84 months.” See 18 U.S.C. § 924(c)(1)(A)(ii).
                                               2
              Case: 14-12983     Date Filed: 03/18/2015    Page: 3 of 4


government has not cited any case in which we applied the plain error standard to

review the substantive reasonableness of a sentence challenged for the first time on

appeal. But we need not resolve the appropriate standard of review in this case

because, even assuming the less deferential abuse of discretion standard applies,

Mr. Jackson has failed to show that the district court abused its discretion.

      In reviewing the substantive reasonableness of a sentence, we evaluate

“whether the sentence imposed by the district court fails to achieve the purposes of

sentencing as stated in section 3553(a).” United States v. Talley, 431 F.3d 784,

788 (11th Cir. 2005). Section 3553(a) instructs that the district court “shall impose

a sentence sufficient, but not greater than necessary” to reflect the seriousness of

the offense, to promote respect for the law, to provide just punishment for the

offense, to afford adequate deterrence, and to protect the public from further

crimes of the defendant. 18 U.S.C. § 3553(a). We will vacate a sentence for

substantive unreasonableness only upon “a definite and firm conviction that the

district court committed a clear error of judgment in weighing the § 3553(a) factors

by arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” United States v. Irey, 612 F.3d 1160, 1189 (11th Cir.

2010) (en banc). Moreover, “we ordinarily expect a sentence within the

Guidelines range to be reasonable.” United States v. Hunt, 526 F.3d 739, 746

(11th Cir. 2008) (internal quotation marks omitted).


                                          3
              Case: 14-12983     Date Filed: 03/18/2015    Page: 4 of 4


      Mr. Jackson argues that the district court abused its discretion by allowing

the evidence of his violent criminal history to overwhelm other relevant sentencing

considerations. He points to evidence about his current mental stability and family

support to argue a lighter sentence could fulfill the purposes of deterring future

criminal and protecting the public from further crimes. The sentencing transcript

shows, however, that the district court considered this latter evidence when it

applied the § 3553(a) factors. Although the district court imposed a lengthy

sentence, Mr. Jackson has not shown that under the totality of the circumstances

the district court abused its discretion. The sentencing transcript shows that the

district court imposed the sentence based not only on Mr. Jackson’s extensive

criminal history, including that many of his prior crimes were violent and he

committed the present offense while on supervised release, but also the seriousness

of the offense, including that he put the lives of bank employees at risk. Further,

the sentence imposed was well within the applicable adjusted guidelines range.

After reviewing the sentence and the record in this case, we are not left with a

definite and firm conviction that the district court committed a clear error of

judgment and imposed a sentence that lies outside the range of reasonable

sentences under the facts of this case.

      AFFIRMED.




                                          4